*71OPINION.
Arundell:
Through the mail-order department of its business the taxpayer sold certain trade-marked articles. In 1918 it was unable to place orders for such goods, due to certain restrictions placed on the manufacturers by the War Industries Board. It is not apparent from any evidence presented to us that the regulations of the War Industries Board specifically prohibited the manufacture of the articles marked in the manner desired by the taxpayer. It merely experienced one of the many difficulties which confronted business due to the war emergency. We can but regard this condition as temporary. The taxpayer was not prevented from selling such trade-marked goods as it had on hand and, in fact, it did continue to trade in them during the years in controversy.
A temporary condition which may have prevented the taxpayer from securing merchandise in its business can not offer a basis for permitting a deduction for obsolescence or loss of useful value of its trade-marks or trade names. The fact that the company is now using them serves to emphasize the fact that the claimed deduction should not be allowed.